[Cite as State v. Glover, 2021-Ohio-2533.]




                              IN THE COURT OF APPEALS OF OHIO
                                 SECOND APPELLATE DISTRICT
                                     MONTGOMERY COUNTY

                                                   :
 STATE OF OHIO                                     :
                                                   :   Appellate Case No. 28994
         Plaintiff-Appellee                        :
                                                   :   Trial Court Case No. 2014-CR-1033
 v.                                                :
                                                   :   (Criminal Appeal from
 MARVIN M. GLOVER                                  :   Common Pleas Court)
                                                   :
         Defendant-Appellant                       :


                                              ...........

                                             OPINION

                              Rendered on the 23rd day of July, 2021.

                                              ...........

MATHIAS H. HECK, JR. by J. JOSHUA RIZZO, Atty. Reg. No. 0099218, Assistant
Prosecuting Attorney, Montgomery County Prosecutor’s Office, Appellate Division,
Montgomery County Courts Building, 301 West Third Street, 5th Floor, Dayton, Ohio
45422
      Attorney for Plaintiff-Appellee

MARVIN M. GLOVER, #A711-591, P.O. Box 57, Marion, Ohio 43302
    Defendant-Appellant, Pro Se

                                             .............
                                                                                             -2-


HALL, J.

       {¶ 1} Marvin M. Glover appeals pro se from the trial court’s overruling of a motion

to correct his sentence.

       {¶ 2} Glover advances two assignments of error. First, he contends the trial court

erred in imposing five years of mandatory post-release control for four counts of sexual

battery, felonies of the third degree. He argues that he was subject to three years of post-

release control on these counts. He also argues that the trial court should not have

imposed five years of mandatory post-release control for two counts of rape of a child

under age 10, felonies of the first degree. Second, he claims the trial court erred in filing

a corrected judgment entry to reflect that the trial court, rather than a jury, found him guilty

on the two counts of rape.

       {¶ 3} The record reflects that Glover pled no-contest to three of the sexual battery

counts in 2014. He also was found guilty following a bench trial on the remaining sexual

battery count and on the two counts of rape. He was sentenced to 10 years to life in prison

for each of the rape convictions and to 48 months in prison for each of the sexual battery

convictions. All of the sentences were ordered to be served concurrently, and each

sentence included five years of post-release control. The trial court’s judgment entry

incorrectly reflected that a jury had found Glover guilty on the rape counts and that he

had pled no contest to all four of the sexual battery counts. This court affirmed on direct

appeal, overruling assignments of error that did not address this misstatement in the

judgment entry. See State v. Glover, 2d Dist. Montgomery No. 26523, 2016-Ohio-2749.

       {¶ 4} In 2019, Glover filed a series of motions, including an August 9, 2019 “Motion

for ‘Sentencing.’ ” As relevant here, Glover argued that post-release control did not apply
                                                                                               -3-


to his first-degree felony rape convictions, which carried a sentence of 10 years to life in

prison. He further argued that he was subject to only three years of post-release control

for the sexual battery convictions. He also asserted that the original December 19, 2014

judgment entry incorrectly stated that he had been found guilty following a jury trial on the

two counts of rape. Glover maintained that each of the foregoing issues rendered his

entire sentence void, not merely voidable, and entitled him to a de novo sentencing

hearing.

       {¶ 5} The trial court rejected Glover’s arguments. Citing R.C. 2967.28(B)(1), the

trial court noted that five years of post-release control is required “[f]or a felony of the first

degree or for a felony sex offense[.]” Glover’s rape convictions were first-degree felonies

and felony sex offenses. The sexual battery offenses were felony sex offenses. Therefore,

the trial court found five years of post-release control to be proper. With regard to the

original judgment entry referencing that a jury found Glover guilty of the two rape charges,

the trial court found error. It acknowledged that he actually had been found guilty of the

rape charges following a bench trial. The trial court filed a December 14, 2020 amended

judgment entry making this correction.

       {¶ 6} In his first assignment of error, Glover again asserts that he should have been

subject to three years of post-release control for the sexual battery convictions. In the

body of his argument, he also contends post-release control was not the proper

supervision mechanism for the rape convictions. In support of his argument that five years

of mandatory post-release control was “unauthorized” for his offenses, Glover cites R.C.

2967.28 and R.C. 2929.19(B).

       {¶ 7} We note that R.C. 2929.19(B)(2)(d) obligates a trial court to notify an offender
                                                                                           -4-


that he “will be supervised under section 2967.28 of the Revised Code after the offender

leaves prison if the offender is being sentenced, other than to a sentence of life

imprisonment, for a felony of the first degree or second degree, [or] for a felony sex

offense.” In turn, R.C. 2967.28(B)(1) requires five years of post-release control for a first-

degree felony or a felony sex offense.

       {¶ 8} We need not dwell on the foregoing statutes, however, because each of

Glover’s challenges to post-release control is barred by res judicata. The Ohio Supreme

Court recently made clear that sentencing errors merely render a sentence voidable, not

void, if the sentencing court had jurisdiction over the case and the defendant. State v.

Henderson, 161 Ohio St.3d 285, 2020-Ohio-4784, 162 N.E.3d 776. “A judgment or

sentence is void only if it is rendered by a court that lacks subject-matter jurisdiction over

the case or personal jurisdiction over the defendant.” Id. at ¶ 34. Therefore, when a

sentencing court has jurisdiction to act, sentencing errors “render the sentence voidable,

not void, and the sentence may be set aside if successfully challenged on direct appeal.”

State v. Harper, 160 Ohio St.3d 480, 2020-Ohio-2913, 159 N.E.3d 248, ¶ 42. This rule

applies equally to alleged errors regarding the imposition of post-release control. Id.

       {¶ 9} Here the trial court had subject matter jurisdiction over Glover’s case. See

Smith v. Sheldon, 157 Ohio St.3d 1, 2019-Ohio-1677, 131 N.E.3d 1, ¶ 8 (“[A] common

pleas court has subject-matter jurisdiction over felony cases.”). The trial court also had

personal jurisdiction. See Johnson v. Geauga Cty. Court of Common Pleas, 11th Dist.

Geauga No. 2014-G-3206, 2015-Ohio-210, ¶ 11 (“[P]ersonal jurisdiction exists when the

defendant has been properly served with the indictment.”). As a result, any challenge to

Glover’s sentence, including the trial court’s post-release control sanctions, could be
                                                                                           -5-


raised only on direct appeal. Res judicata precludes him from doing so now. Accordingly,

his first assignment of error is overruled.

       {¶ 10} In his second assignment of error, Glover contends the trial court erred in

filing a nunc pro tunc judgment entry correcting the erroneous statement that he had been

convicted by a jury.1

       {¶ 11} As noted above, the trial court’s amended judgment entry noted that Glover

had been found guilty on two counts of rape following a bench trial, not a jury trial. This is

in fact what had occurred. Under Crim.R. 36, “[c]lerical mistakes in judgments, orders, or

other parts of the record, and errors arising from oversight or omission, may be corrected

by the court at any time.” The purpose of a nunc pro tunc entry under Crim.R. 36 is to

record actions that actually were taken but not correctly recorded. State v. Arnold, 189

Ohio App.3d 238, 2009-Ohio-3636, 938 N.E.2d 45, ¶ 56-57 (2d Dist.). Here Glover

actually had been convicted following a bench trial on the rape charges. The trial court

did not err in filing an amended judgment entry to correctly reflect that fact. Accordingly,

Glover’s second assignment of error is overruled.

       {¶ 12} The State notes, however, that Glover’s bench trial also included one of the

four sexual battery counts. The original 2014 judgment entry and the amended December

14, 2020 judgment entry incorrectly reflect that all four counts of sexual battery were

disposed of by a no-contest plea. Consequently, we will remand the matter to the trial

court to file a nunc pro tunc judgment entry reflecting that the conviction for sexual battery


1  At times in his appellate brief, Glover appears to suggest that he pled no contest to all
of the charges against him. (See Appellant’s brief at p. 2, 6.) This is incorrect. The record
reflects that he pled no contest to three of the sexual battery charges, and he had a bench
trial on the other sexual battery charge and the rape charges. (See November 3, 2014
Transcript at 5-6.)
                                                                                       -6-


in count four resulted from a bench trial.

       {¶ 13} Having overruled Glover’s assignments of error, we affirm the trial court’s

judgment. We remand the case, however, for the filing of a nunc pro tunc judgment entry

correcting the issue mentioned above.

                                      .............



DONOVAN, J. and EPLEY, J., concur.


Copies sent to:

Mathias H. Heck, Jr.
J. Joshua Rizzo
Marvin M. Glover
Hon. Susan Solle